DETAILED ACTION
 	 	Claims 22-40 are presented for examination on the merits.

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 06/03/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 06/03/2019 are accepted by the examiner.
Priority
 	The application is filed on 06/03/2019 which is 371 of PCT/FI2016/050890 filed on 12/16/2016. 
 				Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 22-24, 27-33, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Feeney (US 20160098723 A1) in view of Goeringer et al. (US 20170206523 A1, hereinafter, Goeringer).
 	Regarding claim 22, Feeney discloses an apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core (Paragraphs 0027: perform the functions of a processor 101, a communication infrastructure 102, at least a main memory 103, and usually a communications interface 108), cause the apparatus at least to: 
 	obtain a document, segmented into a first number of segments, obtain the first number of outputs of a cryptographic operation (Paragraph 0021: a master list document containing all hashes of all keys; the master list document may be hashed in turn to form a "master hash," which is inserted into a block chain.. Each of a series of master hashes or each of a series of merkle trees may be indexed, and the indices linked to particular batches of data.), 
 	[such that for each output, a random value and a document segment are employed to generate an input to the cryptographic operation], 
 	build a Merkle tree based on the outputs of the cryptographic operation, and store a top hash of the Merkle tree in a block chain (Paragraph 0055: alternative chain is incorporated using one or more hash trees, such as one or more merkle trees. The merkel tree is a structure containing a hash of each datum in the alternative chain as leaf notes, with each internal node containing a hash of all of its child nodes; thus, by the avalanche principle, the root of a merkle tree may be a hash that recursively represents all the data hashed in the merkle tree, and thus a set of data in the alternative chain, so that incorporation of the root in a block in the blockchain 206 amounts to incorporation of the data from the alternative chain that the merkle tree represents.. 
 	Feeney does not explicitly states but Goeringer from the same or similar fields of endeavor teaches such that for each output, a random value and a document segment are employed to generate an input to the cryptographic operation (Goeringer Paragraphs 0195-0196: The next block of plaintext is then "XORed" against the last encrypted block before encrypting the current block. ….generate an initialization vector using a random number generator… a hash generated randomly).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a random value and a document segment to generate an input to the cryptographic operation as taught by Goeringer in the teachings of Feeney in order to implementing blockchain to secure media sharing for customer driven applications (Goeringer, Paragraph 0045).
 	Regarding claim 23, the combination of Goeringer and Feeney discloses the apparatus according to claim 22, wherein the cryptographic operation comprises a hash operation (Goeringer, Paragraphs 0053, 0060: the algorithm producing the blocks 206a-b involves a cryptographic hash using a well-designed hashing algorithm… the database may involve divisions into categories as for master hash lists or merkle trees.). 
 	Regarding claim 24, the combination of Goeringer and Feeney discloses the apparatus according to claim 22, wherein the cryptographic operation comprises an encryption operation (Paragraphs 0034, 0112: determining authenticity includes determining that the encrypted first string may be decrypted correctly using the public key; for instance, the determination may include verifying that the first string, after decryption, has a required form, such as a product identifier concatenated with at least one additional datum). 
	Regarding claim 27, the combination of Goeringer and Feeney discloses the apparatus according to claim 22, wherein the apparatus is further configured to cause a timestamp to be included in the block chain, the timestamp indicating a time when the top hash is stored in the block chain (Goeringer Paragraph 0164: an image traverses system 2200 and its several some processes, hashes (e.g., by hashing subprocess 2214) may be combined with additional data, such as secure time information and Merkle trees, or similar cryptographic structures that may be subsequently produced). 
 	Regarding claim 28, the combination of Goeringer and Feeney discloses the apparatus according to claim 22, wherein the apparatus is further configured to store a link to the block chain in an access control document (Goeringer Paragraphs 0136, 0041: implementing access transaction … useToken is created by user electronic device 1510, and may include one or more of a transaction ID, the purchaseToken, a user authentication token, and a user signature. The purchase and use tokens are embedded by blockchain 1514 in the respective transaction, and thus codify the link between the respective transaction and each use of the purchased content) 
 	Regarding claim 29, the combination of Goeringer and Feeney discloses the apparatus according to claim 22, wherein the each document segment comprises one of the following: exactly one word, exactly two words, exactly three words, exactly four words, exactly five words, an image and a segment of recorded sound (Goeringer Paragraphs 0160, 0165:  implement cryptographic hashing of image/asset contents in near real time at any or all stages of image capture, processing, and storage.. system 2100 is implemented with respect to a digital asset that is an audio capture, an audiovisual capture). 
 	Regarding claim 30, the combination of Goeringer and Feeney discloses the apparatus according to claim 22, wherein the apparatus is further configured to add a new block to the block chain (Goeringer Paragraphs 0061. 0079, 0081, 0108: the master list document may be hashed in turn to form a "master hash," which is inserted into a block chain. Each of a series of master hashes or each of a series of merkle trees may be indexed, and the indices linked to particular batches of data. …modifying or verifying the block chain on each of the block chain copies in the second network). 
  	Regarding claim 31; Claim 31 is similar in scope to claim 22, and is therefore rejected under similar rationale.
 	Regarding claim 32; Claim 32 is similar in scope to claim 23, and is therefore rejected under similar rationale.
 	Regarding claim 33; Claim 33 is similar in scope to claim 24, and is therefore rejected under similar rationale.
 	Regarding claim 36; Claim 36 is similar in scope to claim 27, and is therefore rejected under similar rationale.
 	Regarding claim 37; Claim 37 is similar in scope to claim 28, and is therefore rejected under similar rationale.
 	Regarding claim 38; Claim 38 is similar in scope to claim 29, and is therefore rejected under similar rationale.
 	Regarding claim 39; Claim 39 is similar in scope to claim 30, and is therefore rejected under similar rationale.
 	Regarding claim 40; Claim 40 is similar in scope to claim 22, and is therefore rejected under similar rationale.
				Allowable Subject Matter 

6.	Claims 25-26 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fisher et al. (US 20160283920 A1) discloses a method for authenticating a chain of custody utilizing blockchain technology, whereby digital evidence or other digital content is acquired and then hashed to produce a hash fingerprint/signature.
Hsu et al. (US 7606795 B2) discloses a correctness verification system receives a query, executes the query using a query logic, and produces a query result. The query result comprises data records that satisfy the query, data verification objects associated with the data records, index segments accessed during the execution of the query, index verification objects associated with the index segments, and the query.
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover, with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498